Citation Nr: 0738783	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-05 389	)	DATE
	)
SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Evaluation of the veteran's service-connected acquired 
psychiatric disorder, diagnosed as post-traumatic stress 
disorder (PTSD) and schizophrenia, from April 11, 1980 to 
August 6, 2001.


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

The veteran represented by:  Ken Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for PTSD and schizophrenia 
with a 100 percent rating effective August 7, 2001. The 
veteran appealed requesting an earlier effective date.  In 
April 2004, he testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In October 2004, the Board issued a decision denying an 
effective date earlier than August 7, 2001.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a December 2006 Order, the Court reversed the 
Board's October 2004 decision and remanded the appeal to the 
Board for readjudication.

In July 2007, the Board issued a decision granting an 
effective date of April 11, 1980, but referred the assignment 
of an initial disability rating to the RO for initial 
consideration.  In August 2007, the veteran's representative 
filed a Motion for Reconsideration requesting the Board to 
issue a decision assigning an initial disability rating from 
April 11, 1980 to August 6, 2001.  In October 2007, the Board 
decided instead that an amended decision was required.  
Although the Board's July 2007 decision on the issue of 
entitlement to an earlier effective remains unchanged, the 
referral of the evaluation of the initial disability rating 
is withdrawn and will be addressed in the decision below.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder, diagnosed as PTSD and 
schizophrenia, is manifested by nightmares, intrusive 
thoughts, flashbacks, difficulty sleeping, auditory 
hallucinations, decreased appetite, heightened startle 
response, social isolation, periods of confusion and 
disorientation as to time, blunt affect, poor judgment and 
difficulties with interpersonal relationships.

2.  From April 11, 1980 to December 9, 1980, the veteran's 
symptoms resulted in considerable, but not severe, 
impairment; he was able to maintain effective or favorable 
relationships and obtain and retain employment.  

3.  From December 10, 1980 to October 31, 1991, the veteran's 
symptoms rendered him unable to obtain or retain employment.

4.  From November 1, 1991 to December 28, 2001, the veteran 
was employed and married his symptoms resulted in severe 
social and industrial inadaptability, but did not cause 
virtual isolation in the community, a profound retreat from 
reality, or cause a demonstrable inability to obtain or 
retain employment; or total occupational and social 
inadaptability.  

5.  As of December 29, 2001, the veteran's symptoms have 
rendered him unable to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 50 percent rating for 
an acquired psychiatric disorder, diagnosed as PTSD and 
schizophrenia, from April 11, 1980 to December 9, 1980.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, 4.131, 4.132, Diagnostic Codes (DCs) 
9402, 9411 (1996).

2.  The criteria are met for an initial 100 percent rating 
for an acquired psychiatric disorder, diagnosed as PTSD and 
schizophrenia, from December 10, 1980 to October 31, 1991.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
4.131, 4.132, DCs 9402, 9411.

3.  The criteria are met for an initial 70 percent rating for 
an acquired psychiatric disorder, diagnosed as PTSD and 
schizophrenia, from November 1, 1991 to December 28, 2001.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
4.131, 4.132, DCs 9402, 9411 (1996); 38 C.F.R. §§ 4.129, 
4.130, DCs 9402, 9411 (2007).

4.  The criteria are met for an initial 100 percent rating 
for an acquired psychiatric disorder, diagnosed as PTSD and 
schizophrenia, as of December 29, 2001.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
4.131, 4.132, DCs 9402, 9411 (1996); 38 C.F.R. §§ 4.129, 
4.130, DCs 9402, 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The RO assigned a 100 percent disability rating from August 
7, 2001 for a service-connected psychiatric disorder.  As 
mentioned, in a September 2007 decision, the Board granted an 
earlier effective date of April 11, 1980, for the grant of 
service connection for an acquired psychiatric disorder.  

The Board generally functions as an appellate body while the 
RO or agency of original jurisdiction (AOJ) makes the initial 
finding and decisions on claims for veterans' benefits.  38 
U.S.C.A. §§ 7104(a), 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200-20.202 (2007).  Governing statutes and regulations 
do not contemplate that the Board will make final 
determinations on claims or issues which the AOJ has never 
had an opportunity to address.  VAOPGCPPREC 16-92.  

In a precedent opinion, VA's General Counsel opined that the 
Board may consider arguments, subissues, statutes, 
regulations, or Court analysis which has not been considered 
by the AOJ, if the claimant will not be prejudiced.  Id.; 
Bernard v. Brown,  4 Vet. App. 384, 394 (1993).  The Court 
has held that the Board "must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby."  Bernard, 4. Vet App. at 394.  

In this case, the Court's December 2006 order directed, 
"[o]n remand, because [the veteran's] claims have been 
pending as a matter of law since February 19, 1981, the Board 
must determine the effective date for service connection as 
well as the appropriate disability ratings for the various 
periods of time during the pendency of the claims, a practice 
known as "staged" ratings."  The Board is bound by an 
order of the Court and therefore must make a decision, in the 
first instance, as to the disability rating(s) assigned 
during the pendency of the claim.  Under the law-of-the-case 
doctrine, once a matter has been decided by an appellate 
court, the lower tribunal "is without power to do anything 
which is contrary to either the letter or spirit of the 
mandate construed in light of the opinion of the court 
deciding the case."  Browder v. Brown, 5 Vet. App. 268, 270 
(1993) (quoting City of Cleveland v. Federal Power Comm'n, 
561 F . 2d 344, 346 (D.C.Cir.1977)).

Further, this matter was adjudicated by the RO, following the 
Board's referral, and the veteran and his attorney have had 
the opportunity to make argument, submit evidence and request 
a hearing.  While the Motion or Reconsideration was pending, 
the RO issued a September 2007 decision that assigned a 10 
percent initial disability rating from April 10, 1980 to 
August 6, 2001.  Therefore, the Board finds no prejudice to 
the veteran in making this final determination because he is 
being granted greater benefits than those granted by the 
RO/AOJ.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

This appeal arises from the initial evaluations following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In making a determination as to the appropriate disability 
rating(s) during this time period, the veteran's treatment 
records are of primary concern.  During the pendency of his 
claim for service connection, VA requested that he provide 
all the names and addresses of any health care providers who 
treated him.  VA obtained his VA treatment records, private 
records from Virginia Mason Medical Center, and his records 
from the Social Security Administration (SSA).  

A current examination would not be helpful in assessing the 
veteran's disability during the period prior to December 29, 
2000, when a 100 percent rating was not in effect.  The 
record does contain contemporaneous opinions as to the 
severity of the disability during this period.  There is no 
reported evidence that has not been obtained in this regard.  

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment.  VAOPGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).

Accordingly, for the period prior to November 7, 1996, only 
the old rating criteria for mental disorders may be applied.  
Conversely, from November 7, 1996 onward, the revised rating 
criteria for the mental disorders also may be applied, but 
only if they are more beneficial to the veteran.

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, DC 9400 (1996).  

The old rating criteria for PTSD under the General Rating 
Formula for Psychoneurotic Disorders are:  a rating of 10 
percent disabling for symptoms less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment; a rating 
of 30 percent disabling for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a rating of 50 percent disabling for 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; and a rating of 
70 percent disabling for severe impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A rating of 100 percent disabling is warranted for 
generalized anxiety disorder when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, and 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and demonstrated inability to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

Prior to November 7, 1996, schizophrenia was rated under the 
General Rating Formula for Psychotic Disorders, 38 C.F.R. § 
4.132, DC 9204 (1996).  The old rating criteria or the 
General Rating Formula for Psychotic Disorders are:  
a 0 percent rating or psychosis in full remission; a 10 
percent rating for mild impairment of social and industrial 
adaptability; a 30 percent rating for definite impairment of 
social and industrial adaptability; a 50 percent rating for 
considerable impairment of social and industrial 
adaptability; a 70 percent rating with lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability; a 100 percent rating for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

As of November 7, 1996, the veteran's PTSD and schizophrenia 
also can be rated under 38 C.F.R. § 4.130, DCs 9402, 9411, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

Legal Analysis

1.  April 11, 1980 to December 9, 1980

Records from VA's Day Treatment Program indicate the veteran 
was referred by a court appointed social worker.  In November 
2000, the veteran complained of depression, nightmares, loss 
of appetite, and difficulty sleeping.  He said he had felt 
this way since being discharged from the military but was 
feeling worse in the past year.  He was living at King County 
jail and had night release for a job as a janitor.  He was 
serving time in jail for shooting at a customer while 
managing a bar.  The diagnosis was PTSD.  A Behavior Study 
showed that on a scale of 1 out of 7 (with 7 being more 
severe symptoms), he rated as 1 for being well groomed and 
neat with good hygiene; 2 for appearing convention and 
lacking bizarre behavior or thoughts; 2 for being rational, 
organized, and oriented, 2 for appearing calm; 6 for being 
cooperative/uncooperative; 3 in appearing friendly, cordial 
and non-threatening; and 3 for overall relatively mild or 
benign symptoms.

A letter dated December 2, 1980 from Dr. Early, a 
psychologist at the Vet Center, indicates the veteran was 
significantly depressed, probably secondary to PTSD.  

The only opinion as to the severity of the veteran's symptoms 
during this time period came from the Behavior Study.  While 
the Behavior Study indicates mostly mild or moderate 
impairment, there is also evidence of impaired judgment that 
led to his conviction for shooting at a bar customer.  
Despite his symptoms, he apparently remained working.  
Overall, the Behavior Study and the history can be read as 
suggesting considerable, but not severe, social and work 
impairment.  For these reasons, the Board finds that a 50 
percent rating is warranted from April 11, 1980 to December 
9, 1980.

2.  December 10, 1980 to October 31, 1991

The SSA records indicate a disability determination found the 
veteran to be disabled due to PTSD as of December 10, 1980.

A March 1981 letter from Dr. Robinson indicates the veteran 
lived alone and had a girlfriend of 5 years.  He spent all 
his time at home and his sister helped with his housework.  
He was depressed.  His speech was concrete but lacked 
spontaneity.  There was no thought disorganization.  He said 
he had auditory hallucinations and difficulty sleeping.  The 
doctor opined that the veteran was highly dysfunctional in 
all facets of his life.  A March 1981 record from Dr. 
Robinson indicates the veteran could not return to any of his 
past work but could make a vocation accommodation to a wide 
range of simple unskilled entry-level work such as small 
parts assembly, products packaging, and simple work in 
canning and preservation.  

The report of the April 1981 VA examination indicates the 
veteran complained of nightmares, difficulty sleeping, poor 
appetite, intrusive thoughts, auditory hallucinations, 
heightened startle response, difficulty concentrating, social 
isolation, and paranoia.  On mental status examination, he 
was neatly dressed, well-oriented, his affect was blunted, he 
was depressed and anxious.  

A May 1981 note from Dr. Weatherly indicates the veteran 
complained of a long history of nervousness with auditory 
hallucinations.  His mental impairment appeared moderately 
severe.  

A July 1982 letter from the veteran's probation officer 
indicates the veteran appeared severely depressed and was 
sleeping erratically.  He had no social life except for 
church and appeared listless with flat affect.  It was her 
opinion that he would not be employable until his acute state 
of chronic depression was addressed.

A November 1982 letter from Dr. Freidinger indicates the 
veteran reported similar symptoms.  His dress and grooming 
were average, and his affect was flattened.  His responses 
were slow and somewhat concrete and tangential.  He did not 
appear depressed, but reported feeling depressed at times.  
The doctor rated the veteran as moderately disabled in most 
categories and moderately-severe in terms of restriction of 
daily activities, performing work requiring frequent contact 
with others, and the ability to perform complex tasks.  

A November 1982 letter from Dr. Hirschstein indicates the 
veteran was not able to make meaningful occupational, 
personal, or social adjustments at that time.

A July 1984 record from Dr. Hirschberg indicates the veteran 
was evaluated for his functional non-psychotic disorder 
described as a chronic stress syndrome and agoraphobia.  He 
was severely isolated and his interests were constricted.  He 
was significantly disabled from an employment standpoint.

A July 1984 letter from Dr. Grant indicates the veteran 
complained of similar symptoms.  He denied suicidal ideation, 
but continued to have auditory hallucinations and difficulty 
concentrating.  On mental status examination, he appeared 
mildly anxious and his affect was blunted.  His speech was 
clear and coherent.  His thoughts were marked by 
hallucination some of which were visual.  He also had a 
general paranoia of being around people.  The doctor did not 
believe the veteran had PTSD but rather a more pervasive 
thought disorder along with some depressive components.  He 
appeared to be significantly disabled from an employment 
standpoint.  

The records from Virginia Mason Department of Medicine 
indicate that the veteran injured his back after working for 
three weeks in March 1989.  He entered a Work Hardening 
Program.  According to the doctors, testing revealed that he 
was essentially retarded from an intellectual standpoint and 
that his back problem was minor compared to his intellectual 
and psychiatric problems.  It was noted that he had diagnoses 
of PTSD and schizophrenia and had auditory hallucinations.  

A September 1989 record indicates Dr. Williamson-Kirkland 
stated that it would be very difficult process to get the 
veteran back functioning at a job.  He had not been 
successful working for any prolonged period since 1980.  An 
October 1989 letter from the doctor indicates it was believed 
that the veteran would not be able to work successfully and 
actually keep a job in the future on a permanent basis.  The 
doctors believed he was struggling significantly 
psychiatrically and was unable to work successfully or to 
keep a job on a permanent basis.  

The veteran married in September 1989 and had a child in May 
1990.  

The veteran's SSA records indicate the veteran worked 
sporadically from 1986 to 1992, but continued to receive 
disability benefits.  Benefits were ceased in November 1991, 
because his earnings were considered substantially gainful 
activity.  

The evidence from December 1980 to November 1991 indicates 
the veteran was so adversely affected by his psychiatric 
symptoms as to result in virtual isolation in the community.  
Overall, the evidence indicates his symptoms of depression 
and auditory hallucinations affected his concentration and he 
was unable to obtain or retain employment.  His schizophrenic 
symptoms of paranoia resulted in fear and virtual isolation.  
Although he began to work sporadically in 1986, the evidence 
does not indicate he worked in any significant capacity until 
November 1991.  For these reasons, a 100 percent rating is 
warranted from December 10, 1980 to November 1, 1991.


3.  November 1, 1991 to December 28, 2000

The report of a September 1992 independent medical 
examination from Dr. Schuster indicates the veteran 
complained of low back pain and left leg tingling and 
weakness following a work-related accident in February 1990.  
It was noted he was working 5 hours a day in telemarketing 
and was disabled because of PTSD.  

A January 1995 letter from Dr. Beaton indicates the veteran 
was oriented to person, but not time and place.  His symptoms 
were described as severe.

March 1995 Interrogatories completed by Dr. Beaton indicate 
the veteran was being treated for PTSD and also met the 
criteria for anxiety-related schizophrenia, and mental 
retardation/autism disorders.  

The veteran had delusions or hallucinations, blunt affect, 
and emotional withdrawal.  It was noted he had marked 
symptoms of paranoia but delusions were not well-developed.  
He had significantly sub average intellectual functioning.  
Mental status examination revealed profound disorientation 
and impairments.  He also exhibited anxiety with motor 
tension, apprehensive expectation, and vigilance or scanning.  
He had a persistent irrational fear, recurrent intrusive 
thoughts, and depression associated with PTSD.  He did not 
have obsessions or compulsions as a result of marked 
distress.  

He demonstrated extreme limitation in the activities of daily 
living; marked difficulties in maintaining social 
functioning; constant deficiencies of concentration, and 
repeated episodes of deterioration or decomposition in work 
or work-like settings.  The doctor stated that the veteran 
had a complete inability to function independently outside 
the area of his home.  

A February 1996 SSA decision affirmed the decision to cease 
benefits in November 1991 because the evidence showed the 
veteran was engaged in substantially gainful activity.  

From Dr. Beaton's records and responses to Interrogatories, 
it appears that the veteran's psychiatric symptoms were 
severe.  Although the doctor stated that the veteran had a 
complete inability to function independently outside the area 
of his home, he apparently worked during this time period 
successfully.  He reported that he worked for Seattle 
Security for two years, then Washington Athletic Club for two 
years, and finally at Nordstrom for two years.  His ability 
to work consistently during this time period suggests a 
higher level of functioning than reported by Dr. Beaton.  He 
was also married during this period, indicating he was not as 
severely impaired socially.  

Given his overall history and the symptoms reported by Dr. 
Beaton, the Board finds that the veteran approximated severe 
impairment during this period, but given his employment, 
which indicated involvement in the community, and a capacity 
for mature behavior, the criteria for a 100 percent rating 
under the old criteria were not met.  38 C.F.R. § 4.132, DCs 
9402, 9411 (1996).

As of November 9, 1996, the new criteria for rating mental 
disorders may be applied.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if his psychiatric disability caused total 
occupational and social impairment, regardless of whether he 
had some, all, or none of the symptoms listed in the rating 
formula, and regardless of whether his symptoms were listed 
or not.  As just discussed, the veteran was employed and 
married during this period.  His symptoms, therefore, did not 
cause total occupational or social impairment.

Resolving all doubt in his favor, a 70 percent rating is 
warranted during this period.  38 C.F.R. § 4.130, DCs 9402, 
9411 (1996 & 2007).

It is unclear at this point whether the provisions of 
38 C.F.R. § 3.343 pertaining to the reduction of total 
schedular ratings, or 38 C.F.R. § 3.344 pertaining to the 
stabilization of disability ratings apply to staged ratings.  
See O'Connell v. Nicholson, 21 Vet App 89 (2007) (upholding a 
Board decision that reduced a 100 percent rating at certain 
stages of an initial rating but declining to decide whether 
38 C.F.R. §§ 3.343, 3.344 were applicable).  The SSA reports, 
the September 1992 examination and the reports of Dr. Beaton 
provide examination findings showing sustained improvement 
and an ability to work under the ordinary conditions of life.  
These records are at least as detailed as those upon which 
the Board has awarded the initial 100 percent rating for the 
earlier period.  Assuming arguendo that 38 C.F.R. §§ 3.343, 
3.344, apply, the lower staged rating during this period is 
in compliance with those regulations.

4.  December 29, 2000 to August 7, 2001

A December 2000 Intake Evaluation from Group Health 
Cooperative of Puget Sound indicates the veteran was referred 
for anxiety and depression.  He reported that his symptoms 
worsened three weeks ago when he had some difficulties at 
work.  He also said that he was divorced three weeks ago, but 
had been separated for over a year.  He appeared well 
oriented and responsive.  The diagnoses were recurrent major 
depression and adjustment disorder with anxiety.  The global 
assessment of functioning (GAF) score was 60.

The veteran's SSA records indicate that he reported that he 
stopped working on December 29, 2000, because of PTSD, 
diabetes mellitus, a cervical spine disability, major 
depression, and anxiety.  

A December 2000 record from Dr. Zuberier indicates the 
veteran had been employed as a doorman for Nordstrom.  He 
complained of depression and anxiety.  The diagnosis was 
recurrent major depression and adjustment disorder with 
anxiety.  The GAF score was 60.  

A December 2000 SSA Disability Report filled out by the 
veteran indicates he claimed he could not work because of 
PTSD, diabetes mellitus, a cervical spine disability, major 
depression, and anxiety.  He said these conditions began 
bothering him in August 2000 but was unable to work in 
December 2000.  He reported that he had received SSA 
disability benefits from 1983 to 1993 and worked from 1994 to 
2000.  He apparently stopped working at Nordstrom on December 
29, 2000.  

An October 2001 VA examination indicates the veteran's 
symptoms were exacerbated by the terrorist attacks on 
September 11, 2001.  It was noted that he worked as a doorman 
at the Washington Athletic Club and Nordstrom between 1996 
and 2000, but he was fired for poor judgment.  He was 
significantly isolated and had severe psychotic 
symptomatology.  

The examiner opined that the veteran's psychotic condition 
alone rendered him unemployable and that he could not 
possibly gain or sustain competitive employment given his 
emotional difficulties.

The records from Group Health Cooperative and Dr. Zuberier 
indicate the veteran's symptoms were more moderate rather 
than severe, however, the October 2001 VA examiner stated 
quite adamantly and surely that there was no possible way the 
veteran could sustain gainful employment.  Resolving all 
benefit of the doubt in his favor, a 100 percent rating is 
warranted as of December 29, 2000.


Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  

In this case the veteran's psychiatric disability has not 
required periods of hospitalization.  He has been awarded a 
100 percent rating during the periods he has been unemployed, 
the 70 percent schedular rating contemplates severe 
occupational impairment.  There is no evidence of marked 
interference with employment during the months the 50 percent 
rating was in effect.  Marked interference beyond these 
levels has not been shown.  Referral for consideration of an 
extraschedular rating is therefore, not warranted.

ORDER

A 50 percent rating is granted for an acquired psychiatric 
disorder, diagnosed as PTSD and schizophrenia, from April 11, 
1980 to December 9, 1980.

A 100 percent rating is granted for an acquired psychiatric 
disorder, diagnosed as PTSD and schizophrenia, from December 
10, 1980 to October 31, 1991.

A 70 percent rating is granted for an acquired psychiatric 
disorder, diagnosed as PTSD and schizophrenia, from November 
1, 1991 to December 28, 2000.

A 100 percent rating is granted for an acquired psychiatric 
disorder, diagnosed as PTSD and schizophrenia, as of December 
29, 2000.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


